EXHIBIT 10.12 CARMAX, INC. AMENDED AND RESTATED 2 (as amended and restated January 19, 2009) 1.Purpose and Effective Date.The CarMax, Inc. Amended and Restated 2002 Employee Stock Purchase Plan (the “Plan”) provides eligible employees of CarMax, Inc., a Virginia corporation, an opportunity to purchase CarMax, Inc. Common Stock (“Common Stock”) through payroll deductions and to receive a Company match for a portion of their payroll deductions.The Plan was originally effective on October 1, 2002, and was amended and restated effective as of November 1, 2004 and as of July 1, 2006.The effective date of this amendment and restatement is January 19, 2009. 2.Definitions. (a)Benefits Department: The employee benefits department of the Company. (b)Committee: The Compensation and Personnel Committee of the Company’s Board of Directors. (c)Company: CarMax, Inc., a Virginia corporation, and any subsidiary business entity (including, but not limited to, a corporation, a partnership, or limited liability company) that is under common control with CarMax, Inc., as determined under Section 414(b) or (c) of the Internal Revenue Code of 1986, as amended. (d)Compensation: All cash compensation and commissions (estimated as deemed necessary by the Plan Administrator) before any deductions or withholding and including overtime and bonuses, but exclusive of all amounts paid as reimbursements of expenses including those paid as part of commissions and those paid in the form of relocation bonuses, housing allowances or other payments in connection with employee relocations. (e)Eligible Employees: Employees who meet the requirements set forth in Section 4. (f)Employee: Any person employed by the Company as a common law employee on the United States payroll.
